 
EXHIBIT 10.1
 
AGREEMENT
This Agreement (the “Agreement”) is entered into effective as of October 1, 2016
(the “Effective Date”), by and between Medizone International, Inc., a Nevada
corporation (the “Company”), and Stephanie L. Sorensen (“Sorensen”).
RECITALS
A.          The Company desires to employ Sorensen as its Chief Financial
Officer and Sorensen desires to be employed by the Company as its Chief
Financial Officer.
B.          The Company and Sorensen desire to enter into this Agreement to
establish the terms of Sorensen’s employment on the terms and conditions more
fully described and set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises herein, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Company and Sorensen hereby agree as follows:
1.          Employment.  Commencing on the Effective Date, the Company hereby
employs Sorensen and Sorensen hereby accepts employment by the Company on the
terms and conditions set forth herein.  The terms and conditions of this
Agreement, which, upon execution, terminates any and all written or oral
employment and employment related agreements between the Company and Sorensen
prior to the date hereof, contains the sole and exclusive terms and conditions
governing the employment relationship between Company and Sorensen.
2.          Duties.
(a)          During the Employment Term (as defined below), the Company shall
employ Sorensen as its Chief Financial Officer.  Sorensen agrees that she will
perform all duties that are reasonable and customary of a chief financial
officer of a public reporting company and such other lawful duties as assigned
to her by the Company and the Board of Directors of the Company (the “Board”). 
Sorensen agrees that she will devote sufficient attention, time, and effort to
the business and affairs of the Company and its Affiliates to fulfill her duties
hereunder.
(b)          Sorensen will perform her duties diligently and competently and
shall act in conformity with all Company policies, and within the limits,
budgets and business plans set by the Company.  Sorensen will at all times
comply with all applicable laws pertaining to the performance of this Agreement,
and strictly adhere to and obey all of the rules, regulations, policies, codes
of conduct, procedures and instructions in effect from time to time relating to
the conduct of executives of the Company.  Sorensen shall not engage in
consulting work or any trade or business for her own account or for or on behalf
of any other person, firm or company that competes, conflicts or interferes with
the performance of her duties hereunder in any material way during the
Employment Term; provided, however, that the Company recognizes

--------------------------------------------------------------------------------



that Sorensen currently provides certain outside consulting and accounting
services, and agrees that Sorensen shall be permitted to continue to do so, so
long as Sorensen’s responsibilities to the Company hereunder are prioritized
over all other outside consulting work.
(c)          For purposes of this Agreement, the term “Affiliates” includes any
corporation, company or other entity whose outstanding shares or securities are,
now or hereafter, owned or controlled, directly or indirectly, by the Company
and any partnership, joint venture, unincorporated association or limited
liability company in which the Company has a direct or indirect ownership
interest, or which are under common ownership or control with the Company.
3.          Employment Term.  The parties agree that Sorensen’s employment with
the Company will be “at-will” employment and may be terminated at any time with
or without cause or notice, subject to the terms of Section 6, below.  Sorensen
understands and agrees that neither her job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of her employment with the Company.  The period of Sorensen’s
employment under this Agreement is referred to herein as the “Employment Term.”
4.          Base Salary.  For all services rendered by Sorensen and all
covenants and conditions undertaken by her pursuant to this Agreement, the
Company shall pay Sorensen in accordance with its normal payroll practices (but
not less frequently than monthly) a base salary equal to $5,000 per month, less
applicable withholdings (the “Base Salary”).  Such Base Salary shall be reviewed
from time-to-time but not less than annually by the Board or the Compensation
Committee of the Board, which shall make recommendations to adjust the Base
Salary, if necessary, based upon appropriate applicable performance metrics.
5.          Vacation; Expenses.
(a)          Sorensen will accrue paid vacation in accordance with the Company’s
vacation policy for senior executive officers.  In the event of termination for
any reason, the Company shall pay Sorensen for all accrued but unearned vacation
time through the date of termination.
(b)          Business Expenses.  During the Employment Term, the Company will
reimburse Sorensen for reasonable expenses incurred by Sorensen related to the
performance of her duties under this Agreement.  Such expenses will be paid to
Sorensen in accordance with the Company’s policies with respect to documentation
and reimbursement of such expenses.  In agreeing to reimburse these expenses,
the Company is not providing Sorensen any tax advice.  To the extent any taxes
are owed by Sorensen concerning any such expenses pursuant to applicable law,
Sorensen agrees to pay all such taxes and to indemnify and hold harmless the
Company from any claim, demand, penalty, fine, damages, costs, fees or
assessment arising from a failure to pay such taxes to the maximum extent
allowed by law.
2

--------------------------------------------------------------------------------



6.          Termination of Employment.
(a)          The Employment Term and Sorensen’s employment hereunder may be
terminated by either the Company or Sorensen at any time and for any reason;
provided that, unless otherwise provided herein, either party shall be required
to give the other party at least thirty (30) days advance written notice of
termination. Upon termination of Sorensen’s employment during the Employment
Term, Sorensen shall receive (i) all Base Salary accrued and unpaid as of the
date of termination; (ii) any unreimbursed business expenses incurred by
Sorensen on the Company’s behalf; (iii) any unpaid accrued vacation; and (iv)
any other amounts required to be paid under any benefit plan or program in which
Sorensen participates or any other amounts mandated by law.
(b)          Return of Property.  Sorensen agrees that all property (including
without limitation, all equipment, tangible proprietary information, documents,
spreadsheets, records, notes, contracts and computer-generated materials,
furnished to or created or prepared by Sorensen incident to Sorensen’s
employment belongs to the Company and shall be promptly returned to the Company
upon termination of Sorensen’s employment. The parties acknowledge that Sorensen
may use personal property (such as laptops, computers, cell phones, printers,
etc.) in the performance of her duties hereunder. To the extent Sorensen uses
her personal property as described, Company acknowledges that such property is
the personal property of Sorensen and Company asserts no ownership interest in
or claim to such property.  Upon termination of this Agreement and Sorensen’s
employment hereunder, Sorensen shall retain her personal property; provided,
however, that all Company property described in this paragraph that may be
contained on such laptops, computers, cell phones, etc., shall be removed from
all such devices.
7.          Confidential Information.  Sorensen acknowledges that because of
Sorensen’s position with the Company, Sorensen will have access to Confidential
Information (as defined below) of the Company.  Accordingly, Sorensen hereby
agrees that, during her employment and at all times thereafter, she will hold
the Confidential Information of the Company in strict confidence and will
neither use (for her or any third party) the information nor furnish, make
available or disclose it to anyone, except to the extent necessary to carry out
her responsibilities as an employee of the Company or as specifically authorized
in writing by a duly authorized officer of the Company other than Sorensen.  As
used in this Agreement, “Confidential Information” means any information
relating to the business or affairs of the Company and its Affiliates which is
of a nature generally considered confidential or proprietary in the industry,
including, but not limited to, this Agreement, information relating to financial
statements, spreadsheets, operations manuals, systems manuals, customer
identities, customer profiles, customer preferences, partner or investor
identities, employees, suppliers, project designs, project methods, advertising
programs, advertising techniques, target markets, servicing methods, equipment,
programs, strategies and information, market analyses, profit margins, past,
current or future marketing strategies, or any other proprietary information
used by the Company or its Affiliates; provided, however, that Confidential
Information shall not include any information which Sorensen possessed prior to
any receipt thereof from the Company, is in the public domain, or which becomes
known to the recipient thereof independently from any act on the part of
Sorensen.  Sorensen acknowledges that the Confidential Information is vital,
3

--------------------------------------------------------------------------------



sensitive, confidential and proprietary to the Company and that she is under a
contractual and common law duty to not disclose the Confidential Information to
any third party at any time; provided that Sorensen may be compelled under
applicable law to disclose Confidential Information so long as such disclosure
does not exceed the extent of disclosure required by such applicable law.
Sorensen shall provide written notice of any such order to the Board and an
authorized officer of the Company within twenty-four (24) hours of receiving
such order compelling the disclosure of Confidential Information, but in any
event sufficiently in advance of making any disclosure to permit the Company to
contest the order or seek confidentiality protections, as determined in the
Company’s sole discretion. Sorensen acknowledges and agrees that her
non-disclosure obligation applies to all Confidential Information of the Company
acquired during the course of her employment with the Company, no matter when
she obtained knowledge of or access to such Confidential Information.  Sorensen
further acknowledges that the Company would not employ her or provide her with
access to its Confidential Information, but for her promises and covenants
contained in this Section 7 and elsewhere in this Agreement.
8.          Non-Solicitation.
(a)          Non-Solicitation.  During the term of Sorensen’s employment and for
eighteen (18) months thereafter (the “Non-Solicitation Period”), Sorensen shall
not directly or indirectly (i) divert or attempt to divert from the Company (or
any Affiliate) any business of any kind, including without limitation the
solicitation of or interference with any of its customers, clients, members,
business partners or suppliers or (ii) solicit, induce, recruit or encourage any
person employed by or otherwise providing services to the Company to terminate
his or her employment or services.
(b)          Tolling of Covenants.  If it is judicially determined that Sorensen
has violated any of her obligations under this Agreement, then the
Non-Solicitation Period will automatically be extended by a period of time equal
in length to the period during which such violation or violations occurred.
(c)          Sorensen’s Acknowledgments.  Sorensen acknowledges that the
obligations of Sorensen under this Section 8 are reasonable in the context of
the nature of the Restricted Business and the competitive injuries likely to be
sustained by the Company if Sorensen were to violate such obligations, and are
no broader than are necessary to protect the legitimate business interests of
the Company.  Sorensen further acknowledges that the Company would not have
employed Sorensen in the absence of this Section 8 and the other covenants and
representations and warranties of Sorensen made herein, which Sorensen
acknowledges constitutes good, valuable and sufficient consideration.
(d)          Specific Performance.  The parties agree (i) that it is impossible
to measure in money the damages that will accrue to the Company if Sorensen
fails to perform her obligations under this Section 8, (ii) that failure by
Sorensen to perform such obligations may result in irreparable damage to the
Company, and (iii) that specific performance of Sorensen’s obligations may,
therefore, be obtained by suit in equity.  Sorensen therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity,
4

--------------------------------------------------------------------------------



temporary and permanent injunctive relief may be granted in any proceeding that
may be brought to enforce any provision contained in this Section 8, without the
requirement of posting any bond or the necessity of proof of actual damage. 
Without limiting the generality of the preceding sentence, the Company shall be
entitled to an injunction from any federal or state court located in the County
of Salt Lake, State of Utah restraining Sorensen from committing or continuing
any violation of this Section 8.  Sorensen will not assert as a claim or defense
in any action or proceeding to enforce any provision hereof that the Company has
or had an adequate remedy at law.
9.          Dispute Resolution.  All disputes and controversies arising out of
or in connection with this Agreement, Sorensen’s employment with the Company, or
the transactions contemplated hereby shall be resolved exclusively by the state
and federal courts located in Salt Lake County in the State of Utah, and each
party hereto agrees to submit to the jurisdiction of said courts and agrees that
venue shall lie exclusively with such courts.  Each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
such party may raise now, or hereafter have, to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.  Each party agrees that, to the fullest extent permitted by
applicable law, a final judgment in any such suit, action, or proceeding brought
in such a court shall be conclusive and binding upon such party, and may be
enforced in any court of the jurisdiction in which such party is or may be
subject by a suit upon such judgment.
10.          WAIVER OF RIGHT TO JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW,
EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR SORENSEN’S
EMPLOYMENT BY THE COMPANY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HEREBY
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, OR ANY
PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
11.          No Conflicting Agreements.  Sorensen hereby represents and warrants
to the Company that she is not a party to or subject to any restrictive
covenants, legal restrictions or other agreements in favor of any entity or
person that would in any way preclude, inhibit, impair or limit Sorensen’s
ability to perform her obligations under this Agreement, and that her execution
of this Agreement and the performance of her obligations hereunder will not
breach or
5

--------------------------------------------------------------------------------



be in conflict with any other agreements to which she may be a party, in each
case including but not limited to employment agreements, confidentiality
agreements, noncompetition agreements, and non-solicitation agreements. 
Sorensen agrees that she will not use for the benefit of the Company any
proprietary information of a third party without such third party’s consent.
12.          Binding Effect; Assignment.  The performance of Sorensen is
personal hereunder, and Sorensen agrees that Sorensen shall have no right to
assign and shall not assign or purport to assign any rights or obligations under
this Agreement.  This Agreement may be assigned or transferred by the Company
and nothing in this Agreement shall prevent the consolidation, merger or sale of
the Company or a sale of any or all or substantially all of its assets.  Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those specifically enumerated in this Agreement.
13.          Taxes; Withholdings.  All amounts paid under this Agreement
(including, without limitation, Base Salary) shall be paid less all applicable
state and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.
14.          Miscellaneous.
(a)          Notice.  All notices or other communications given or made
hereunder shall be in writing and shall be deemed duly given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one (1) day
after deposit with a nationally recognized overnight courier service, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent to the party’s address set forth on the signature page below, or
at such other address as such party may designate by ten (10) days advance
written notice to the other parties in accordance with this Section 14(a).
(b)          Severability.  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provisions of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
(c)          Entire Agreement; Modification.  This Agreement sets forth the
entire agreement between the parties hereto with respect to the subject matter
hereof, and supersedes all other agreements and understandings, written or oral,
between the parties hereto with respect to the subject matter hereof.  This
Agreement shall not be amended, modified or changed except by an instrument in
writing signed by the parties hereto.
(d)          Waiver.  A waiver of the breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any subsequent breach of
the same or any other term or condition.
6

--------------------------------------------------------------------------------



(e)          Controlling Law.  This Agreement will be governed by the laws of
the State of Utah without regard to conflicts of laws principles, except where
preemptive federal law governs.
(f)          Voluntary Agreement.  Sorensen and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement.  Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement, with the legal,
tax and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same.  Sorensen acknowledges that
the Company has made no representations or warranties to Sorensen concerning the
terms, enforceability or implications of this Agreement other than as are
reflected in this Agreement.  This Agreement has been fully and freely
negotiated by the parties hereto, shall be considered as having been drafted
jointly by the parties hereto, and shall be interpreted and construed as if so
drafted, without construction in favor of or against any party on account of its
or her participation in the drafting hereof.
(g)          Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.
(h)          Warranty of Authority.  The parties hereto, and each and all of
them, collectively and individually as to each said party, represent and declare
that each of the persons executing this Agreement is and will be empowered and
authorized to do so.
[SIGNATURES TO FOLLOW]
 
 
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
“COMPANY”


MEDIZONE INTERNATIONAL, INC., a
Nevada corporation


By:                                                                     
Name:                                                                
Its:                                                                      




“SORENSEN”


By:                                                                    
Name:                                                               
Its:                                                                     
 


 